COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              JERRY L. ADAMS
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 1697-13-3                                            PER CURIAM
                                                                                    MARCH 11, 2014
              LOWE & NELSON, INC.,
               THE VIRGINIA CONTRACTORS GROUP
               SELF-INSURANCE ASSOCIATION AND
               PMA MANAGEMENT CORP., TPA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Jerry Adams, pro se, on brief).

                               (Jonnie L. Speight; Johnson, Ayers & Matthews, P.L.C., on brief),
                               for appellees.


                     Jerry L. Adams (claimant) appeals a decision of the Workers’ Compensation Commission

              finding that Lowe & Nelson, Inc., The Virginia Contractors Group Self-Insurance Association

              and PMA Management Corp., TPA (employer) is not responsible for payment of claimant’s

              proposed shoulder surgery. On appeal, claimant contends the commission erred in (1) finding

              employer is not responsible for payment of the proposed surgery and (2) placing great weight on

              the medical opinion of Dr. Robert B. Stephenson. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit.1 Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Adams v. Lowe & Nelson, JCN


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        Claimant failed to comply with Rule 5A:20(c) and 5A:20(d). His opening brief did not
              include an exact reference to the appendix or record where the assignments of error were
              preserved or a statement of facts with references to the appendix or record. Furthermore, the
              appendix did not include the commission’s opinion. Appellant filed an amended opening brief
              but failed to correct these deficiencies.
1738808 (Aug. 12, 2013). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-